 
 
 
Exhibit 10.1
 
Execution Copy
 
 


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT ("Agreement") is made this 2nd day of May, 2018 by and
between Benjamin Schall ("Executive"), Seritage Growth Properties, a Maryland
real estate investment trust ("Seritage REIT"), and for all purposes other than
Sections 2(b) and 2(d), Seritage Growth Properties, L.P. (the "Operating
Partnership," and together with Seritage REIT, "Seritage").
WHEREAS, Seritage REIT and Executive entered into an Employment Agreement
effective May 4, 2015 (the "Original Employment Agreement") and Seritage REIT,
the Operating Partnership and Executive entered into that certain Letter
Agreement dated April 30, 2015 (the "Letter Agreement," and together with the
Original Employment Agreement, the "Prior Agreement"); and
WHEREAS, Seritage and Executive desire to enter into this Agreement effective on
the date of approval of this Agreement by Seritage but no later than May 4, 2018
(the "Effective Date") which, except as set forth herein, supersedes the Prior
Agreement in its entirety, on the terms and conditions set forth in this
Agreement and Executive desires to be employed by and an officer of the
Operating Partnership and Seritage, as applicable, on such terms and conditions;
NOW THEREFORE, upon due consideration, Seritage and Executive agree as follows:
Section 1. Position.
(a) Executive shall serve as Chief Executive Officer and President of Seritage,
reporting to the Board of Trustees of Seritage REIT (the "Board of Trustees").
Executive will also continue to serve as a Trustee on the Board of Trustees.
Executive will be the most senior executive officer of Seritage. Executive will
be employed by the Operating Partnership and Executive's work location will be
in New York City. Subject to Section 3, below, Executive's employment shall be
at will.
(b) The term of Executive's employment shall be three (3) years from the
Effective Date (the "Employment Period"); provided that on the third anniversary
of the Effective Date and each anniversary of such date thereafter such date and
each annual anniversary thereof a ("Renewal Date"), unless previously terminated
in accordance with the provisions of Section 3 hereof, the Employment Period
shall be automatically extended as to terminate one year from such Renewal Date
unless, at least one hundred twenty (120) days prior to the Renewal Date either
party shall give written notice to the other that the Employment Period shall
not be so extended.  Absent an express agreement to the contrary, a non-renewal
by Seritage shall be deemed to be the termination of Executive without Cause.
Section 2. Compensation. Executive's compensation package shall be as follows:
(a) Annual Salary. Executive's annual base salary shall be at a rate of eight
hundred seventy-five thousand dollars ($875,000).
(b) Restricted Stock Units/Performance-Based Restricted Stock Units. On the
Effective Date (the "Grant Date"), Seritage REIT will award Executive a grant of
Seritage REIT equity (the "Award"). The Award will consist of thirty-four
thousand nine hundred sixty (34,960) restricted stock units ("Renewal RSUs") and
eighty-one thousand five hundred seventy-one (81,571) performance-based
restricted stock units ("Renewal P-RSUs") determined by dividing five million
dollars ($5,000,000) by designated per share values, as follows:
  (i) Thirty percent (30%) of the Award, equaling, one million, five hundred
thousand dollars ($1,500,000) shall be issued on the Grant Date as the Renewal
RSUs, such value being converted into a number of restricted stock units based
on pricing as follows:
(1) one-third (1/3rd) of the Renewal RSU (i.e., $500,000) will be converted to
Renewal RSUs based on thirty-five dollars ($35) per share ("RSU Tranche 1");
(2) one-third (1/3rd) of the Renewal RSU (i.e., $500,000) will be converted to
Renewal RSUs on the basis of forty-six dollars ($46) per share ("RSU Tranche
2"); and
(3) one-third (1/3rd) of the Renewal RSU (i.e., $500,000) will be converted to
Renewal RSUs on the basis of fifty-one dollars ($51) per share ("RSU Tranche
3").
(ii) Seventy percent (70%) of the Award, equaling, three million five hundred
thousand dollars ($3,500,000) of the Award shall be issued on the Grant Date as
Renewal P-RSUs such value being converted into a number of restricted stock
units based on pricing as follows:
(1) one-third (1/3rd) of the Renewal P-RSU (i.e., $ 1,166,667) will be converted
to shares based on thirty-five dollars ($35) per share ("P-RSU Tranche 1");
(2) one-third (1/3rd) of the Renewal P-RSU (i.e., $ 1,166,666) will be converted
to shares on the basis of forty-six dollars ($46) per share ("P-RSU Tranche 2");
(3) one-third (1/3rd) of the Renewal P-RSU (i.e., $ 1,166,666) will be converted
to shares on the basis of fifty-one dollars ($51) per share ("P-RSU Tranche 3");
(iii) In respect of the Renewal RSUs and Renewal P-RSUs, in the event the then
current Fair Market Value (as defined in the Seritage Growth Properties 2015
Share Plan) of a share of Seritage REIT's common stock (a "Share") is less than
forty-six dollars ($46) per Share on the first (1st) anniversary of the Grant
Date and/or the then current Fair Market Value of a Share is less than fifty-one
dollars ($51) per Share on the second (2nd) anniversary of the Grant Date, and,
in either case, the Fair Market Value of a Share is no lower than a price of
thirty-five dollars ($35) per Share, additional Renewal RSUs and Renewal P-RSUs,
respectively, shall be granted based on the then current Fair Market Value of a
Share on the first (1st) anniversary of the Grant Date in respect of RSU Tranche
2 and P-RSU Tranche 2 and/or the second (2nd) anniversary of the Grant Date in
respect of RSU Tranche 3 and P-RSU Tranche 3. If the Fair Market Value of a
Share is less than $35 on the first (1st) Anniversary of the Grant Date, RSU
Tranche 2 and P-RSU Tranche 2 shall be adjusted as set forth above based on a
calculation using $35 as the relevant price on such anniversary. If the Fair
Market Value of a Share is less than $35 on the second (2nd) Anniversary of the
Grant Date, RSU Tranche 3 and P-RSU Tranche 3 shall be adjusted as set forth
above based on a calculation using $35 as the relevant price on such
anniversary.
If an adjustment to either (x) RSU Tranche 2 and P-RSU Tranche 2 or (y) RSU
Tranche 3 and P-RSU Tranche 3, is required pursuant to this subsection
2(b)(iii), the number of additional Renewal RSUs and Renewal P-RSUs to be
granted shall be calculated in each case as the difference between (A) the
number of Renewal RSUs or Renewal P-RSUs, respectively, equal to (1) the
original dollar allocation of the applicable Renewal RSU or Renewal P-RSU
tranche, divided by (2) in respect of RSU Tranche 2 and P-RSU Tranche 2, the
relevant Fair Market Value of a Share on the first (1st) anniversary of the
Grant Date and/or, in respect of RSU Tranche 3 and P-RSU Tranche 3, on the
second (2nd) anniversary of the Grant Date, and (B) the number of Renewal RSUs
or Renewal P-RSUs, respectively, originally granted in the applicable tranche.
Any additional Renewal RSUs and Renewal P-RSUs granted as a result of the
application of this subsection 2(b)(iii) shall be added to the number of Renewal
RSUs and Renewal P-RSUs in the applicable tranche and will be subject to the
same terms and conditions as apply to the originally granted Renewal RSUs and
Renewal P-RSUs, including the same vesting schedule and, with respect to the
Renewal P-RSUs, will be part of the aggregate number of Renewal P-RSUs that are
subject to adjustment based on performance achievement as set forth in
subsection 2(b)(v)(A).
(iv) Each of RSU Tranche 1, RSU Tranche 2 and RSU Tranche 3 shall vest in
substantially equal installments on the first (1st), second (2nd) and third
(3rd) anniversary of the Grant Date, provided Executive is actively employed on
each anniversary date.  If Executive's employment with Seritage terminates prior
to the third (3rd) anniversary of the Grant Date, vesting in unvested Awards
shall be determined under the applicable Sections of this Agreement. For the
avoidance of doubt, any Renewal RSUs and Renewal P-RSUs granted pursuant to
Section 2(b)(iii) shall be treated for vesting purposes as part of the
applicable RSU Tranche (and therefore a portion of such additional Renewal RSUs
and Renewal P-RSUs will be vested in order to match the vesting schedule
applicable to the original portion of the applicable tranche).
(v) (A) At the end of the performance period for the Renewal P-RSUs being, for
each of P-RSU Tranche 1, P-RSU Tranche 2 and P-RSU Tranche 3, the period from
January 1, 2018 until December 31, 2020, Seritage REIT will determine the number
of shares earned based on the extent to which performance goals have been
achieved, which achievement levels will then be used to determine whether
performance thresholds have been met and if so, to calculate a modifier of
between fifty percent (50%) and one hundred fifty percent (150%). If threshold
performance has not been achieved, the modifier will be deemed to be zero
percent (0%). If threshold performance has been achieved, then the modifier will
be based on the extent to which Seritage has attained certain performance goals,
with the modifier being one hundred percent (100%) if performance achievement is
at the established "target." Upon determination of the performance achievement,
the number of Renewal P-RSUs will automatically be adjusted to a number equal to
the total number of Renewal P-RSUs granted multiplied by the modifier.
(B) The performance metrics, goals, threshold, target, tables for converting
achievement into percentages, determination of the modifier and such other
related items shall be determined by the Compensation Committee of the Board of
Trustees of Seritage REIT (the "Compensation Committee") in consultation with
Executive, shall be established with a target reasonably expected to be achieved
and shall be set out in such additional documentation as they may determine
legally required and/or reasonably appropriate and consistent with the
foregoing, which metrics may include, without limitation, measures or
performance criteria involving leasing and monetization from January 1, 2018
through December 31, 2020, incremental yield on development costs, the amount of
value creation, the amount of development or re-development underway, the total
rent received, absolute or relative total shareholder return, or other
strategic, operational or financial goals as may be determined in a manner
consistent with this subsection 2(b)(v)(B).
(C) Subject to Section 3 hereof, one hundred percent (100%) of the Renewal
P-RSUs, as adjusted, will vest as of the third (3rd) anniversary of the Grant
Date provided Executive is employed as of such date and settle within thirty
(30) days of such anniversary.
(D) Unvested Renewal RSUs and unvested Renewal P-RSUs will be subject to
forfeiture and shall be forfeited in the event Seritage terminates Executive's
employment for Cause or Executive terminates employment without Good Reason.
Treatment of unvested Renewal RSUs and unvested Renewal P-RSUs in the event
Seritage terminates Executive's employment without Cause or Executive terminates
employment with Good Reason shall be governed by subsection 3(b)(v) of this
Agreement.
(E) The Board of Trustees and Compensation Committee shall, in consultation with
Executive determine whether the Renewal P-RSU element of the Award will be with
respect to Seritage REIT common stock or limited partnership interests in the
Operating Partnership. Either way, for purposes of this Agreement, such rights
will be referred to as "performance-based restricted stock units."
(c) Annual Cash Bonus.
(i) Executive will be eligible to receive an annual cash bonus of between fifty
percent (50%) and one hundred seventy-five percent (175%) of Executive's annual
base salary provided threshold performance goals are achieved, with one hundred
forty percent (140%) of the annual base salary earned upon achievement of
"target" performance goals. The performance metrics, goals, threshold, target,
tables for converting achievement into percentages, determination of the
modifier and such other related items shall be determined by the Board of
Trustees and Compensation Committee in consultation with Executive, shall be
established with a target reasonably expected to be achieved and shall be set
out in such additional documentation as they may determine legally required
and/or reasonably appropriate and consistent with the foregoing.
(ii) The annual cash bonus will be paid net of all applicable tax withholding
within thirty (30) days of the last day of the fiscal year to which the bonus
relates.
(d) Annual Equity Grant.
(i) Executive will receive an annual grant of Seritage equity in the form of
forty percent (40%) restricted stock units and sixty percent (60%)
performance-based restricted stock units, in addition to the Renewal RSUs and
Renewal P-RSUs. These restricted stock units ("Annual RSUs") shall vest in equal
one-third installments annually as of the first, second and third anniversary of
the date of grant and these performance-based restricted stock units ("Annual
P-RSUs") shall vest at the end of the performance period established for such
grant by the Board of Trustee and Compensation Committee. This total annual
grant will be based on a number of shares of Seritage REIT common stock having
an aggregate Fair Market Value equal to one hundred fifty percent (150%) of
Executive's annual base salary.
(ii) As to each grant of Annual P-RSUs, the performance metrics, goals,
threshold, target, tables for converting achievement into percentages,
determination of the modifier and such other related items as may be needed to
determine the performance-based adjustment to such Annual P-RSUs. shall be
determined by the Board of Trustees and Compensation Committee in consultation
with Executive, shall be established with a target reasonably expected to be
achieved and shall set out in such additional documentation as they may
determine legally required and/or reasonably appropriate and consistent with the
foregoing.
 
(iii) In addition:
(A) The Annual P-RSU grants made for each year will be issued to Executive
within sixty (60) days of the last day of the fiscal year to which the grant
relates.
(B) The performance-based modifier applied to Annual P-RSU grants will be
between fifty percent (50%) and two hundred sixty-five percent (265%) provided
threshold performance goals are achieved with the modifier being one hundred
fifty percent (150%) upon achievement of the "target" goals.
(C) Annual RSU and Annual P-RSU grants will be settled as soon as
administratively practical (as to Annual RSUs) and within forty-five (45) days
(as to Annual P-RSUs) following the date of vesting and reflected in and subject
to the terms and conditions of such additional documentation as Seritage and its
Compensation Committee may deem reasonably appropriate and consistent with the
foregoing.
(D) Unvested Annual RSU and unvested Annual P-RSU grants will be subject to
forfeiture and shall be forfeited in the event Seritage terminates Executive's
employment for Cause or Executive terminates employment without Good Reason.
Treatment of unvested Annual RSU and unvested Annual P-RSU grants in the event
Seritage terminates Executive's employment without Cause or Executive terminates
employment with Good Reason shall be governed by Section 3(b)(v) of this
Agreement.
(e) Benefits. Executive will be eligible to participate in all retirement,
health and welfare programs on a basis no less favorable than other senior
executives of Seritage, in accordance with the applicable terms, conditions and
availability of those programs.
(f) Paid Vacation. Executive will be eligible for no less than four (4) weeks of
paid vacation per year pursuant to Seritage's vacation policy.
(g) Treatment of Equity Awards on a Change in Control. Upon a Change in Control:
(i) Seritage REIT will determine the modifier applicable to the Renewal P-RSUs
and Annual P-RSUs as to which the performance period has not ended
(collectively, "Outstanding P-RSUs") based on actual performance as of the date
of the Change in Control (as defined in subsection 4(b), below).
(ii) If the purchaser or successor entity does not assume, convert, or replace
Executive's unvested and outstanding equity awards with awards of equity that is
traded on the NYSE or NASDAQ, subject to subsection (g)(iii) below, such
unvested and outstanding awards will immediately vest upon the Change in Control
(taking into account subsection (g)(i) with respect to any Outstanding P-RSUs).
If the purchaser or successor entity does assume, convert, or replace such
unvested and outstanding awards with equity traded on the NYSE or NASDAQ,
subject to subsection (g)(iii) below, such unvested and outstanding awards will
continue to vest in accordance with its terms.
(iii) For purposes of this subsection (g)(ii), (A) if the outstanding awards are
not assumed, converted, or replaced, the number of Renewal RSUs and Renewal
P-RSUs that shall be considered unvested and outstanding (and subject to
acceleration) will include any additional Renewal RSUs and Renewal P-RSUs that
would be granted to the Executive after applying the adjustment provision in
accordance with subsection 2(b)(iii) (except that the day prior to Change in
Control shall be used as the measurement date rather than applicable anniversary
of the Grant Date); and (B) if the outstanding awards are assumed, converted, or
replaced, an additional grant of such assumed, converted or replaced awards
shall be made in accordance with subsection 2(b)(iii) upon the applicable
anniversary of the original grant date of the Renewal RSU and Renewal P-RSU
(taking into account any conversion or replacement terms that applied to the
conversion or replacement of the outstanding Renewal RSUs and Renewal P-RSUs at
the time of the Change in Control).
Section 3. Severance. If Executive's employment terminates for a reason
described in subsection (a), (b), or (c) of this Section 3, then subject to the
terms of this Agreement, Executive shall be entitled to the benefits described
in such subsections (and subsection (d) if applicable) (collectively referred to
herein as "Severance Benefits"). Executive shall not be entitled to Severance
Benefits if Executive's employment terminates for any reason other than those
set forth in subsections (a), (b), and (c) of this Section 3.


(a) Severance Benefits upon Termination due to Death or Disability. If
Executive's employment terminates due to Executive's death or Executive's
Disability (as defined in Section 4 below), and subject to Section 7(g), below,
Executive shall be entitled to the benefits described in paragraphs (i) and
(ii) below.
(i) Annual Bonus. Seritage shall pay Executive a pro rata portion (based on the
amount of time Executive was employed during the year of such termination) of
Executive's annual cash bonus for the year of such termination, based on actual
performance toward the performance goals applicable to such bonus through the
Date of Termination (as defined below), and payable at the same time as annual
cash bonuses are normally paid by Seritage to its executives.
(ii) Acceleration of Certain Awards. To the extent not fully vested as of the
Date of Termination, the Renewal RSUs, the Renewal P-RSUs and all Annual RSUs
and Annual P-RSUs outstanding shall immediately vest in full. As to any P-RSUs,
the modifier will be established as of the Date of Termination based on actual
performance as of the date Executive's employment terminates ("Date of
Termination").
(iii) In the case of Disability, Executive will be entitled to participate in
all benefit plans and programs sponsored by Seritage in accordance with the
terms and conditions thereof except that if Executive elects continuation
coverage pursuant to COBRA, then, during the eighteen (18) month period
following the Date of Termination, Executive will be charged the same amount for
such coverage as active employees are charged for the same coverage.
(b) Severance Benefits upon Termination without Cause or for Good Reason prior
to a Change in Control. If Executive is terminated without "Cause" (other than
due to Executive's death or Executive's Disability) or Executive terminates
Executive's employment for "Good Reason," in either case prior to a Change in
Control (as such terms are defined in Section 4, below), Executive shall be
entitled to the benefits described in paragraphs (i), (ii), (iii), (v) and
(vi) below.
(i) Annual Bonus. Seritage shall pay Executive a pro rata portion (based on the
amount of time Executive was employed during the year of such termination) of
Executive's annual cash bonus for the year of such termination, based on actual
performance toward the performance goals applicable to such bonus through the
Date of Termination and payable at the same time as annual cash bonuses are
normally paid by Seritage to its executives.
 
(ii) Continuation of Salary.
(A) Seritage shall pay Executive cash severance equal to two (2) times the sum
of Executive's annual base salary rate in effect as of the Date of Termination
plus the annual cash bonus for the year in which occurs the Date of Termination
at one hundred percent (100%) of target. Subject to the next subparagraph below,
payment of such amount ("Salary Continuation") shall commence on Executive's
Separation from Service (as defined in Section 4, below) and shall be paid in
substantially equal installments on each regular salary payroll date for a
period of twenty-four (24) months following Date of Termination ("Salary
Continuation Period").
(B) Notwithstanding the foregoing:
(1) If Executive does not execute and timely submit the General Release and
Waiver, substantially in the form attached hereto, (in accordance with
subsection 7(g) below) by the deadline specified therein, any unpaid portion of
the Salary Continuation shall terminate and forever lapse and Executive shall be
required to reimburse Seritage for any portion of the Salary Continuation paid
during the Salary Continuation Period.
(2) If the Salary Continuation payable to Executive during the first six
(6) months after Executive's Separation from Service would exceed the "Section
409A Threshold" and if as of the date of the Separation from Service Executive
is a "Specified Employee" (as such terms are defined in Section 4, below), then,
payment shall be made to Executive on each regular salary payroll date during
the first six (6) months of the Salary Continuation Period until the aggregate
amount received equals the Section 409A Threshold. Any portion of the Salary
Continuation in excess of the Section 409A Threshold that would otherwise be
paid during such first six (6) months or any portion of the Salary Continuation
that is otherwise subject to Section 409A, shall instead be paid to Executive in
a lump sum payment on the date that is six (6) months and one (1) day after the
date of Executive's Separation from Service. No interest shall accrue or be paid
with respect to any such deferred amounts.
(iii) Continuation of Benefits. During the Salary Continuation Period, Executive
will be entitled to participate in all benefit plans and programs sponsored by
Seritage in accordance with the terms and conditions thereof except that if
Executive elects continuation coverage pursuant to COBRA, then, during the
eighteen (18) month period following the Date of Termination, Executive will be
charged the same amount for such coverage as active employees are charged for
the same coverage. For avoidance of doubt irrespective of whether the Salary
Continuation Period terminates, Executive shall be entitled to elect COBRA.
(iv) Forfeiture and Repayment for Violation of Non-Compete. Notwithstanding the
foregoing, Salary Continuation and the COBRA subsidy provided pursuant to
paragraph (iii), above, will terminate and forever lapse if (A) Executive is
employed by a "Seritage Competitor" (as defined in Section 7(c), below) during
the first twelve (12) months following the Date of Termination or in the event
of Executive's breach of Section 7(c), or (B) (1) within twelve (12) months
following the Date of Termination, Seritage discovers for the first time that
Executive committed Cause under prong (i) of the definition thereof prior to the
Date of Termination and (ii) the acts or omissions which constituted Cause
resulted in material economic gain to Executive at the expense of Seritage,
Executive shall be required to reimburse Seritage for any portion of the Salary
Continuation paid to Executive.
 
(v) Acceleration of Certain Awards. To the extent not fully vested as of the
Date of Termination, (A) the Renewal RSUs and the Renewal P-RSUs and any Annual
RSU granted following the Effective Date shall immediately vest in full, and (B)
any Annual P-RSUs granted following the Effective Date will vest on a pro rata
basis based on the number of days from the start of the applicable performance
or vesting period until the Date of Termination divided by the total number of
days in the applicable performance or vesting period. As to the Renewal P-RSUs
and Annual P-RSUs granted following the Effective Date, the modifier will be
established assuming that the applicable "target" performance has been achieved
as of the Date of Termination.


With respect to any annual equity awards granted prior to the Effective Date, to
the extent not fully vested as of the Date of Termination, such awards will vest
on a pro rata basis based on the number of days from the start of the applicable
performance or vesting period until the Date of Termination divided by the total
number of days in the applicable performance or vesting period, and the modifier
for any performance-based awards will be established as of the Date of
Termination based on actual performance as of the Date of Termination.
(vi) Outplacement. As of Executive's Separation from Service, Executive will be
immediately eligible for reasonable outplacement services at the expense of
Seritage or the appropriate Seritage Affiliate. Seritage and Executive will
mutually agree on which outplacement firm, among current vendors used by
Seritage, will provide these services. Such services will be provided for up to
twelve (12) months from the Separation from Service or until employment is
obtained, whichever occurs first.
(vii) Other. Notwithstanding the foregoing and anything herein to the contrary
and to the extent permitted by Section 409A, in the event of Executive's death
during the Salary Continuation Period, any unpaid portion of the Salary
Continuation payable in accordance with subsection (b)(ii) above shall be paid
in a lump sum, within sixty (60) days of death (and no later than amounts would
have been paid absent death), to Executive's estate, and any eligible dependents
who are covered dependents as of the date of death shall incur a qualifying
event under COBRA as a result of such death.
(c) Severance Benefits upon Termination without Cause or for Good Reason within
Twelve (12) Months following a Change in Control. If Executive is terminated
without Cause (other than due to Executive's death or Executive's Disability) or
Executive terminates Executive's employment for Good Reason, in either case
within twelve (12) months following a Change in Control, Executive shall be
entitled to the benefits described in paragraphs (i), (ii), (iii), (v) and
(vi) below.
(i) Annual Bonus. Seritage shall pay Executive a pro-rata portion (based on the
amount of time Executive was employed during the year of such termination) of
Executive's annual cash bonus for the year in which the Date of Termination
occurs based on actual performance toward the performance goals applicable to
such bonus through the Change in Control and payable in a lump sum within thirty
(30) days following the Date of Termination.
(ii) Continuation of Salary.
(A) Seritage shall pay Executive cash severance equal to three (3) times the sum
of Executive's annual base salary rate in effect as of the Date of Termination
plus the annual cash bonus for the year in which occurs the Date of Termination
at one hundred percent (100%) of target, with such amount payable in a lump sum
within thirty (30) days following the Date of Termination (the "Change in
Control Salary Payment").
 
(B) Notwithstanding the foregoing:
(1) If Executive does not execute and timely submit the General Release and
Waiver, substantially in the form attached hereto, (in accordance with
subsection 7(g) below) by the deadline specified therein, any unpaid portion of
the Change in Control Salary Payment shall terminate and forever lapse, and
Executive shall be required to reimburse Seritage for any portion of the Change
in Control Salary Payment paid to the Executive; and
(2) If the Change in Control Salary Payment payable to Executive during the
first six (6) months after Executive's Separation from Service would exceed the
"Section 409A Threshold" and if as of the date of the Separation from Service
Executive is a "Specified Employee" (as such terms are defined in Section 4,
below), then, payment of any portion of the Change in Control Salary Payment
which does not exceed the Section 409A Threshold shall be made to Executive
within thirty (30) days following the Date of Termination. Any portion of the
Change in Control Salary Payment in excess of the Section 409A Threshold that
would otherwise be paid during such first six (6) months or any portion of the
Change in Control Salary Payment that is otherwise subject to Section 409A,
shall instead be paid to Executive in a lump sum payment on the date that is six
(6) months and one (1) day after the date of Executive's Separation from
Service. No interest shall accrue or be paid with respect to any such deferred
amounts.
(iii) Continuation of Benefits.
Executive will be entitled to participate in all benefit plans and programs
sponsored by Seritage in accordance with the terms and conditions thereof except
that if Executive elects continuation coverage pursuant to COBRA, then, during
the eighteen (18) month period following the Date of Termination, Executive will
be charged the same amount for such coverage as active employees are charged for
the same coverage.
(iv) Forfeiture and Repayment for Violation of Non-Compete. Notwithstanding the
foregoing, the right to the Change in Control Salary Payment and the COBRA
subsidy provided pursuant to paragraph (iii), above, will be forfeited if
(A) Executive is employed by a "Seritage Competitor" during the first twelve
(12) months following the Change in Control or in the event of Executive's
breach of Section 7(c) below or (B) (i) within twelve (12) months following the
Change in Control, Seritage discovers for the first time that Executive
committed Cause under prong (i) of the definition thereof prior to the Change of
Control and the acts or omissions which constituted Cause resulted in material
economic gain to Executive at the expense of Seritage. Executive shall be
required to reimburse Seritage for the Change in Control Salary Payment in the
event of a violation of subsection (B)(i) above.
(v) Acceleration of Certain Awards. To the extent not fully vested as of the
Date of Termination, the Renewal RSU, the Renewal P-RSU, all Annual RSUs and all
Annual P-RSUs shall immediately vest in full and shall automatically be adjusted
based on the modifier determined under Section 2(g) above.
 
(vi) Outplacement. As of Executive's Separation from Service, Executive will be
immediately eligible for reasonable outplacement services at the expense of
Seritage or the appropriate Seritage Affiliate. Seritage and Executive will
mutually agree on which outplacement firm, among current vendors used by
Seritage, will provide these services. Such services will be provided for up to
twelve (12) months from the Separation from Service or until employment is
obtained, whichever occurs first.
(vii) Treatment of Parachute Payments. Notwithstanding anything in this
Agreement to the contrary, if any payment or benefit to which Executive is
entitled under this Agreement or otherwise would, either alone or together with
all other payments and benefits to which Executive is entitled, but for the
application of this paragraph 3(c)(vii), result in an excise tax to Executive
under Section 4999 of the Code, then such payments and benefits shall be payable
either (A) in full or (B) in such lesser amount as would result in no portion of
any payments or benefits to Executive being subject to the excise tax under
Section 4999 of the Code, whichever of the foregoing options (A) or (B) results
in Executive's receipt, on an after-tax basis, of the greater amount of payments
and benefits. To the extent Executive would receive a reduced amount pursuant to
this paragraph 3(c)(vii), Executive's payments and benefits shall be reduced, to
the extent necessary, by first cancelling the acceleration of vesting of equity
awards, then cancelling cash payments under this Agreement, and then any other
cash payments. Seritage shall select a nationally recognized accounting firm to
perform any calculations and other determinations required by this paragraph
3(c)(vii), which calculations and determinations shall be subject to Executive's
reasonable review.
(viii) Other. Notwithstanding the foregoing and anything herein to the contrary,
and to the extent permitted by Section 409A, in the event of Executive's death
prior to full payment of the Change in Control Salary Payment, any unpaid
portion of the Change in Control Salary Payment payable in accordance with
subsection (c)(ii) above shall be paid in a lump sum, within sixty (60) days of
death (and no later than amounts would have been paid absent death), to
Executive's estate, and any eligible dependents who are covered dependents as of
the date of death shall incur a qualifying event under COBRA as a result of such
death.
(d) Special Modification of Performance Goals. For purposes of Section 3, when
performance is measured based on performance through the Date of Termination or
the date of a Change in Control, the performance goals shall be appropriately
modified to take into account the shortened performance period.
 
Section 4. Definitions. For purposes of this Agreement, the following terms are
defined as follows:
(a) "Cause" shall mean (i) a material breach by Executive (other than a breach
resulting from Executive's incapacity due to a Disability) of Executive's duties
and responsibilities which breach is demonstrably willful and deliberate on
Executive's part, is committed in bad faith or without reasonable belief that
such breach is in the best interests of Seritage or the Seritage Affiliates and
is not remedied in a reasonable period of time after receipt of written notice
from Seritage specifying such breach; or (ii) the conviction of Executive of a
felony (other than vehicular-related).
(b) "Change in Control" shall mean an event described in Treasury Regulation
1.409A-3(i)(5).
(c) "Disability" shall mean disability as defined under the Seritage long-term
disability plan (regardless of whether Executive is a participant under such
plan) or if no such plan exists, Executive's inability by reason of disability
to perform Executive's duties for one hundred eighty (180) consecutive days.
(d) "Good Reason" shall mean, without Executive's written consent, (A) a
reduction of ten percent (10%) or more of Executive's annual base salary, annual
cash bonus and annual equity grant from those in effect as of the date of this
Agreement or, if the reduction does not also apply to other senior executives of
Seritage equally, then a material reduction of the foregoing; (B) Executive's
mandatory relocation to an office more than fifty (50) miles from the primary
location at which Executive is required to perform Executive's duties
immediately prior to the date of this Agreement; (C) any other action or
inaction that constitutes a material breach of the terms of this Agreement,
including failure of a successor company to assume or fulfill the obligations
under this Agreement; (D) a reduction in Executive's duties, title, status or
authority. In each case, Executive must provide Seritage with written notice of
the facts giving rise to a claim that "Good Reason" exists for purposes of this
Agreement, within sixty (60) days of the initial existence of such Good Reason
event, and Seritage shall have a right to remedy such event within sixty
(60) days after receipt of Executive's written notice ("the sixty (60) day
period"). If Seritage remedies the Good Reason event within the sixty (60) day
period, the Good Reason event (and Executive's right to receive any benefit
under this Agreement on account of termination of employment for Good Reason)
shall cease to exist. If Seritage does not remedy the Good Reason event within
the sixty (60) day period, and Executive does not incur a termination of
employment within thirty (30) days following the earlier of: (y) the date
Seritage notifies Executive that it does not intend to remedy the Good Reason or
does not agree that there has been a Good Reason event, or (z) the expiration of
the sixty (60) day period, the Good Reason event (or any claim of Good Reason)
shall cease to exist. Notwithstanding the foregoing, if Executive fails to
provide written notice to Seritage of the facts giving rise to a claim of Good
Reason within sixty (60) days of the initial existence of such Good Reason
event, the Good Reason event (and Executive's right to receive any benefit under
this Agreement on account of termination of employment for Good Reason) shall
cease to exist as of the sixty-first (61st) day following the later of its
occurrence or Executive's knowledge thereof.
 
(e) "Section 409A Threshold" shall mean an amount equal to two (2) times the
lesser of (A) Executive's base salary for services provided to Seritage and any
Seritage Affiliate as an employee for the calendar year preceding the calendar
year in which Executive has a Separation from Service; or (B) the maximum amount
that may be taken into account under a qualified plan in accordance with Code
Section 401(a)(17) for the calendar year in which Executive has a Separation
from Service. In all events, this amount shall be limited to the amount
specified under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) or any
successor thereto.
(f) "Separation from Service" shall mean a "separation from service" with
Seritage (including any Seritage Affiliate) within the meaning of Code
Section 409A (and regulations issued thereunder). Notwithstanding anything
herein to the contrary, the fact that Executive is treated as having incurred a
Separation from Service under Code Section 409A and the terms of this Agreement
shall not be determinative, or in any way affect the analysis, of whether
Executive has retired, terminated employment, separated from service, incurred a
severance from employment or become entitled to a distribution, under the terms
of any retirement plan (including pension plans and 401(k) savings plans)
maintained by Seritage (including by a Seritage Affiliate).
(g) "Specified Employee" shall mean a "specified employee" under Code
Section 409A (and regulations issued thereunder).
Section 5. No Third-Party Agreements. Executive represents and warrants to
Seritage that, except as disclosed on Appendix A, attached hereto, (a) as of the
Effective Date, Executive is not subject to any obligation, written or oral,
containing any non-competition provision or any other restriction (including,
without limitation, any confidentiality provision) that would result in any
restriction on Executive's ability to accept and perform this or any other
position with Seritage or any of its affiliates and (b) Executive is not (i) a
member of any board of directors, board of trustees or similar governing body of
any for-profit, non-profit or not-for-profit entity, or (ii) a party to any
agreement, written or oral, with any entity under which Executive would receive
remuneration for services, except as disclosed to and approved by Seritage.
Executive will not (A) become a member of any board or body described in clause
(b)(i) of the preceding sentence or (B) become a party to any agreement
described in clause (b)(ii) of the preceding sentence, in each case without the
prior written consent of Seritage, such consent not to be unreasonably withheld.
Section 6. Intellectual Property Rights. Executive acknowledges that Executive's
development, work or research on any and all inventions or expressions of ideas,
that may or may not be eligible for patent, copyright, trademark or trade secret
protection, hereafter made or conceived solely or jointly within the scope of
employment at Seritage, provided such invention or expression of an idea relates
to the business of Seritage, or relates to actual or demonstrably anticipated
research or development of Seritage, or results from any work performed by
Executive for or on behalf of Seritage, are hereby assigned to Seritage,
including Executive's entire rights, title and interest. Executive will promptly
disclose such invention or expression of an idea to Executive's management and
will, upon request, promptly execute a specific written assignment of title to
Seritage. If Executive currently holds any inventions or expressions of an idea,
regardless of whether they were published or filed with the U.S. Patent and
Trademark Office or the U.S. Copyright Office, or is under contract to not so
assign, Executive will list them on the last page of this Agreement.
 
Section 7. Protective Covenants.
(a) Non-Disclosure of Seritage Confidential Information. Whether or not
Executive receives any severance Benefits under this Agreement:
(i) Non-Disclosure. Executive will not, during the term of Executive's
employment with Seritage or thereafter, and other than in the performance of
Executive's duties and obligations during Executive's employment with Seritage
or as required by law or legal process, and except as Seritage may otherwise
consent or direct in writing, reveal or disclose, sell, use, lecture upon or
publish any "Seritage Confidential Information" (as defined below) until such
time as the information becomes publicly known other than as a result of its
disclosure, directly or indirectly, by Executive. Executive understands that if
Executive possesses any proprietary information of another person or company as
a result of prior employment or otherwise, Seritage expects and requires that
Executive will honor any and all legal obligations that Executive has to that
person or company with respect to proprietary information, and Executive will
refrain from any unauthorized use or disclosure of such information.
(ii) Seritage Confidential Information. For purposes of this Agreement,
"Seritage Confidential Information" means trade secrets and non-public
information which Seritage designates as being confidential or which, under the
circumstances, should be treated as confidential, including, without limitation,
any information received in confidence or developed by Seritage, its long and
short-term goals, vendor and supply agreements, databases, methods, programs,
techniques, business information, financial information, marketing and business
plans, proprietary software, personnel information and files, client
information, pricing, and other information relating to the business of Seritage
that is not known generally to the public or in the industry.
(iii) Return of Seritage Property. All documents and other property that relate
to the business of Seritage are the exclusive property of Seritage, even if
Executive authored or created them. Executive agrees to return all such
documents and tangible property to Seritage upon termination of employment or at
such earlier time as Seritage may request Executive to do so.
(iv) Conflict of Interest. During Executive's employment with Seritage, except
as may be approved in writing by Seritage, neither Executive nor members of
Executive's immediate family (which shall refer to Executive, any spouse or any
child) will have financial investments or other interests or relationships with
Seritage's customers, suppliers or competitors which might impair Executive's
independence of judgment on behalf of Seritage. Also during Executive's
employment with Seritage, Executive agrees further not to engage in any activity
in competition with Seritage and will avoid any outside activity that could
adversely affect the independence and objectivity of Executive's judgment,
interfere with the timely and effective performance of Executive's duties and
responsibilities to Seritage, discredit Seritage or otherwise conflict with the
best interests of Seritage.
 
(b) Non-Solicitation of Employees. During Executive's employment with Seritage
and for twelve (12) months following the termination of Executive's employment
with Seritage, Executive will not, directly or indirectly, solicit or encourage
any person to leave her/his employment with Seritage or assist in any way with
the hiring of any Seritage employee by any future employer or other entity.
(c) Non-Competition. Executive acknowledges that as a result of Executive's
position at Seritage, Executive has learned or developed, or will learn or
develop, Seritage Confidential Information and that use or disclosure of
Seritage Confidential Information is likely to occur if Executive were to render
advice or services to any Seritage Competitor. For twelve (12) months following
the termination of Executive's employment with Seritage, Executive will not,
directly or indirectly, aid, assist, participate in, consult with, render
services for, accept a position with, become employed by, or otherwise enter
into any relationship with (other than having a passive ownership interest in or
being a customer of) any Seritage Competitor. For purposes of this Agreement,
"Seritage Competitor" means the companies listed on Appendix B, each of which
Executive acknowledges is a Seritage Competitor.
(d) Compliance with Protective Covenants. Executive will provide Seritage with
such information as Seritage may from time to time reasonably request to
determine Executive's compliance with Section 7(c). Subject to Executive's
approval, which will not be unreasonably withheld, Executive authorizes Seritage
to contact the Seritage Competitors to determine Executive's compliance with
this Agreement or to communicate the contents of this Agreement to such
employers and entities. Executive releases Seritage, its agents and employees,
from all liability for any damage arising from any such contacts or
communications that the Executive has approved pursuant to the preceding
sentence.
(e) Necessity and Reasonableness. Executive agrees that the restrictions set
forth herein are necessary to prevent the use and disclosure of Seritage
Confidential Information and to otherwise protect the legitimate business
interests of Seritage. Executive further agrees and acknowledges that the
provisions of this Agreement are reasonable.
(f) Exception Request. Notwithstanding the foregoing, Executive may request a
waiver or a specific exception to the non-competition provisions of this
Agreement by written request to the General Counsel and Corporate Secretary (or
the equivalent) of Seritage. Such a request will be given reasonable
consideration and may be granted, in whole or in part, or denied at Seritage's
absolute discretion.
(g) General Release and Waiver. Within thirty (30) days, or such longer period
as may be required by applicable law, following Executive's Date of Termination
(whether initiated by Seritage or Executive, or due to Executive's death or
Disability) entitling Executive to Severance Benefits, Executive (or Executive's
estate, as applicable) will execute a binding general release and waiver of
claims attached hereto as Exhibit A ("General Release and Waiver"), which is
incorporated by reference under this Agreement. If the General Release and
Waiver is not so signed or is signed but subsequently revoked, Executive will
not continue to receive any Severance Benefits otherwise payable under this
Agreement and Executive shall be obligated to reimburse Seritage for any portion
of (i) the Salary Continuation or Change in Control Salary Payment paid to
Executive and (ii) the cost for the benefits provided during the COBRA period
pursuant to the Agreement.
 
(h) Irreparable Harm. Executive acknowledges that irreparable harm would result
from any breach by Executive of Sections 7(a), (b) or (c) of this Agreement, and
that monetary damages alone would not provide adequate relief for any such
breach. Accordingly, if Executive breaches or threatens to breach Sections 7(a),
(b) or (c) of this Agreement, Seritage may seek injunctive relief in favor of
Seritage without the necessity of Seritage posting a bond. Moreover, any award
of injunctive relief shall not preclude Seritage from seeking or recovering any
lawful compensatory damages which may have resulted from a breach of Sections
7(a), (b) or (c) of this Agreement.
(i) Non-Disparagement. Executive will not publicly disparage Seritage, its
products, services, or present or former officers or directors, and will not
authorize others to make derogatory or disparaging statements on Executive's
behalf. This provision does not preclude Executive from providing truthful
testimony in response to legal process or governmental inquiry. Seritage shall
not publicly disparage Executive. Upon an inquiry from a prospective employer,
Seritage can confirm only that Executive was an employee and Executive's dates
of employment.
Section 8. Cooperation. Executive agrees, without receiving additional
compensation, to reasonably cooperate with Seritage, both during and for the
twenty-four (24) month period immediately following the period of employment
with Seritage, with respect to matters that relate to Executive's period of
employment which involved Executive as to which Executive has knowledge, in all
investigations, potential litigation or litigation in which Seritage is involved
or may become involved other than any such investigations, potential litigation
or litigation between Seritage and Executive. Seritage will reimburse Executive
for reasonable travel and out-of-pocket expenses incurred in connection with any
such investigations, potential litigation or litigation. Executive's cooperation
shall not unreasonably interfere with Executive's employment, if any, after
employment with Seritage.
Section 9. Future Enforcement or Remedy. Any waiver, or failure to seek
enforcement or remedy for any breach or suspected breach, of any provision of
this Agreement by Seritage or Executive in any instance shall not be deemed a
waiver of such provision in the future.
Section 10. Acting as Witness. Unless required by applicable law, Executive
agrees that both during and after the period of employment with Seritage,
Executive will not voluntarily act as a witness, consultant or expert for any
person or party in any action against or involving Seritage or corporate
relative of Seritage.
Section 11. Breach by Executive or Seritage. In the event of a breach by
Executive of any of the provisions of this Agreement, including without
limitation the non-competition provisions (Section 7) and the non-disparagement
provision (Section 7) of this Agreement, Executive agrees that Seritage shall be
entitled to recovery of its attorneys' fees and other associated costs incurred
as a result of any attempt to redress a breach by Executive or to enforce its
rights and protect its interests under this Agreement. If Seritage brings such a
claim and Executive is not found to be in breach, Seritage shall pay Executive's
attorneys' fees and other associated costs incurred in connection with defending
against Seritage's claims. In the event of a breach by Seritage of any of the
provisions of this Agreement, Seritage agrees that Executive shall be entitled
to recovery of Executive's attorney's fees and other associated costs incurred
as a result of any attempt to redress a breach by Seritage or to enforce
Executive's rights and protect Executive's interests in this Agreement.  If
Executive brings such a claim and Seritage is not found to be in breach,
Executive shall pay Seritage's attorneys' fees and other associated costs
incurred in connection with defending against Executive's claims.
Section 12. Severability. If any provision(s) of this Agreement shall be found
invalid, illegal, or unenforceable, in whole or in part, then such provision(s)
shall be modified or restricted so as to effectuate as nearly as possible in a
valid and enforceable way the provisions hereof, or shall be deemed excised from
this Agreement, as the case may require, and this Agreement shall be construed
and enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated herein as so modified or restricted or as if such
provision(s) had not been originally incorporated herein, as the case may be.
Section 13. Governing Law. This Agreement will be governed under the internal
laws of the state of New York without regard to principles of conflicts of laws.
Executive agrees that the state and federal courts located in the state of New
York shall have exclusive jurisdiction in any action, lawsuit or proceeding
based on or arising out of this Agreement, and Executive hereby: (a) submits to
the personal jurisdiction of such courts; (b) consents to the service of process
in connection with any action, suit, or proceeding against Executive; and
(c) waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, venue or service of process.
Section 14. Right to Jury. Executive agrees to waive any right to a jury trial
on any claim contending that this Agreement or the General Release and Waiver is
illegal or unenforceable in whole or in part, and Executive agrees to try any
claims brought in a court or tribunal without use of a jury or advisory jury.
Further, should any claim released pursuant to the General Release and Waiver be
found by a court or tribunal of competent jurisdiction to not be released by the
General Release and Waiver, Executive agrees to try such claim to the court or
tribunal without use of a jury or advisory jury.
Section 15. Other Plans, Programs, Policies and Practices. If any provision of
this Agreement conflicts with any other plan, programs, policy, practice or
other Seritage document, then the provisions of this Agreement will control,
except as otherwise precluded by law.
Section 16. Prior Agreement. Notwithstanding any provision of this Agreement to
the contrary, subsections 2(b)(i), 2(b)(ii), and, to the extent awards were
granted before the Effective Date, 2(d) of the Prior Agreement, hereby survive
and are not superseded by this Agreement.  In addition, any agreements
accompanying such subsections shall also survive.
Section 17. Entire Agreement. This Agreement, including Appendix A and Appendix
B and Exhibit A, contain and comprise the entire understanding and agreement
between Executive and Seritage and except as set forth in this Agreement fully
supersede any and all prior agreements or understandings between Executive and
Seritage with respect to the subject matter contained herein, and may be amended
only by a writing signed by Executive and a duly authorized officer of Seritage.
Section 18. Confidentiality. Executive agrees that the existence and terms of
the Agreement, including any compensation paid to Executive, and discussions
with Seritage regarding this Agreement, shall be considered confidential and
shall not be disclosed or communicated in any manner except: (a) as required by
law or legal process; (b) to Executive's spouse or domestic partner; or (c) to
Executive's financial/legal advisors, all of whom shall agree to keep such
information confidential.
Section 19. Tax Withholding. Any compensation paid or provided to Executive
under this Agreement shall be subject to any applicable federal, state or local
income and employment tax withholding requirements.
Section 20. Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 
If to Executive: At the most recent address on file at Seritage.
       
If to Seritage:
Seritage Growth Properties
c/o General Counsel
500 Fifth Avenue
New York, NY 10110

Section 21. Assignment. Seritage may assign or transfer its rights and
obligations under this Agreement to any successor pursuant to a merger or
consolidation, or sale or liquidation of all or substantially all of the
business or assets of Seritage; provided that the assignee or transferee is the
successor to all or substantially all of the business and assets of Seritage. 
This Agreement shall be binding whether it is between Seritage and Executive or
between any such successor and Executive.
Section 22. Section 409A Compliance.
(a) To the extent that a payment or benefit under this Agreement is subject to
Code Section 409A, it is intended that this Agreement as applied to that payment
or benefit comply with the requirements of Code Section 409A, and the Agreement
shall be administered and interpreted consistent with this intent.
(b) With regard to any provision herein that provides for reimbursement of costs
and expenses of in-kind benefits, except as permitted by Code Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits, to be provided in any other taxable year and (iii) such payments shall
be made on or before the last day of Executive's taxable year following the
taxable year in which the expense occurred.
(c) For purposes of Code Section 409A, Executive's right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., "payment shall be made within thirty (30) days following the date of
termination"), the actual date of payment within the specified period shall be
within the sole discretion of the Seritage.
Section 23. Counterparts. This Agreement may be executed in one or more
counterparts, which together shall constitute a valid and binding agreement.
Section 24. No Mitigation; Legal Fees. In no event shall Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to Executive under any of the provisions of this Agreement and
such amounts shall not be reduced or otherwise subject to offset in any manner,
regardless of whether Executive obtains other employment.
Section 25. Indemnification. During and following the Employment Period,
Seritage shall fully indemnify Executive for any liability to the fullest extent
permitted under applicable federal and state law. In addition, Seritage agrees
to continue, at Seritage's sole expense, a directors' and officers' liability
insurance policy covering Executive both during and, while potential liability
exists, after the Employment Period that is no less favorable than the policy
covering active directors and executive officers of Seritage from time to time.
The foregoing shall not require Seritage to acquire and maintain a policy just
for Executive if it does not maintain such a policy generally.
 
Section 26. Legal Fees. Seritage shall reimburse Executive for Executive's
reasonable legal fees and associated costs incurred in connection with the
negotiation and execution of this Agreement not to exceed $15,000. In the event
of a dispute regarding the terms of this Agreement, Seritage shall reimburse
Executive for Executive's reasonable legal fees and associated costs if
Executive prevails on at least one material issue in the dispute.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Executive and Seritage, by its duly authorized
representative, have executed this Agreement on the dates stated below,
effective as of the date first set forth above.
 
 


EXECUTIVE:
   
SERITAGE GROWTH PROPERTIES
 
 
 
 
 
 
/s/ Benjamin Schall
   
By:
/s/ Matthew Fernand
 
Benjamin Schall
 
 
Name:
Matthew Fernand
 
 
     
Title:
General Counsel, Executive Vice President and Secretary
 
Date:
5/2/2018
   
Date:
5/2/2018
 








     
SERITAGE GROWTH PROPERTIES, L.P:
   
 
 
 
 
      By:
Seritage Growth Properties,
Its General Partner 
                   
By:
/s/ Matthew Fernand
     
 
 
Name:
Matthew Fernand
 
       
Title:
General Counsel, Executive Vice President and Secretary
         
Date:
5/2/2018
 



 



--------------------------------------------------------------------------------



APPENDIX A
Executive serves on the board of directors, board of trustees or similar
governing body of the following organizations:
University Settlement





--------------------------------------------------------------------------------





APPENDIX B
Seritage Competitors
Ggp
Simon
Macerich
Westfield
Rouse
Wp glimcher
Kimco
Brixmor
Cbl
Starwood
 

--------------------------------------------------------------------------------



EXHIBIT A
NOTICE: YOU MAY CONSIDER THIS GENERAL RELEASE AND WAIVER FOR UP TO TWENTY-ONE
(21) DAYS. YOU MAY NOT SIGN IT UNTIL ON OR AFTER YOUR LAST DAY OF WORK. IF YOU
DECIDE TO SIGN IT, YOU MAY REVOKE THE GENERAL RELEASE AND WAIVER WITHIN SEVEN
(7) DAYS AFTER SIGNING. ANY REVOCATION WITHIN THIS PERIOD MUST BE IMMEDIATELY
SUBMITTED IN WRITING TO GENERAL COUNSEL, SERITAGE HOLDINGS CORPORATION,
3333 BEVERLY ROAD, HOFFMAN ESTATES, IL 60179. YOU MAY WISH TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING THIS DOCUMENT.
GENERAL RELEASE AND WAIVER
In consideration of the severance benefits that are described in the attached
Employment Agreement, I, for myself, my heirs, administrators, representatives,
executors, successors and assigns, do hereby release Seritage Growth Properties,
its current and former agents, subsidiaries, affiliates, related organizations,
employees, officers, directors, shareholders, attorneys, successors, and assigns
(collectively, "Seritage") from any and all claims of any kind whatsoever,
whether known or unknown, arising out of, or connected with, my employment with
Seritage and the termination of my employment. This General Release and Waiver
includes, but is not limited to, all claims under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1866 (42 U.S.C. § 1981), the Civil Rights
Act of 1991, the Age Discrimination in Employment Act, the Employee Retirement
Income Security Act ("ERISA"), the Americans with Disabilities Act, the
Rehabilitation Act of 1973, the Worker Adjustment and Retraining Notification
Act, the Family and Medical Leave Act, the Equal Pay Act, and any other federal,
state or local constitution, statute, regulation or ordinance, all common law
claims including, but not limited to, claims for wrongful or retaliatory
discharge, intentional infliction of emotional distress, negligence, defamation,
invasion of privacy and breach of contract, and all claims under any Seritage
policy, handbook or practice, to the fullest extent permitted under the law.
This General Release and Waiver does not apply to any claims that may arise
after the date I sign this General Release and Waiver. Also excluded from this
General Release and Waiver are any claims that cannot be waived by law,
including but not limited to (1) my right to file a charge with or participate
in an investigation conducted by the Equal Employment Opportunity Commission and
(2) my rights or claims to benefits accrued under benefit plans maintained by
Seritage, (3) claims I have under the Employment Agreement or Prior Employment
Agreement and (4) claims for indemnification and related insurance. I do,
however, waive any right to any monetary or other relief flowing from any agency
or third-party claims or charges, including any charge I might file with any
federal, state or local agency. I warrant and represent that I have not filed
any complaint, charge, or lawsuit against Seritage with any governmental agency
or with any court.
I also waive any right to become, and promise not to consent to become a
participant, member, or named representative of any class in any case in which
claims are asserted against Seritage that are related in any way to my
employment or termination of employment at Seritage, and that involve events
that have occurred as of the date I sign this General Release and Waiver. If I,
without my knowledge, am made a member of a class in any proceeding, I will opt
out of the class at the first opportunity afforded to me after learning of my
inclusion. In this regard, I agree that I will execute, without objection or
delay, an "opt-out" form presented to me either by the court in which such
proceeding is pending, by class counsel or by counsel for Seritage.
I have read this General Release and Waiver and understand all of its terms.
I have signed it voluntarily with full knowledge of its legal significance.
I have had the opportunity to seek, and I have been advised in writing of my
right to seek, legal counsel prior to signing this General Release and Waiver.
I was given at least twenty-one (21) days to consider signing this General
Release and Waiver. I agree that any modification of this General Release and
Waiver Agreement will not restart the twenty-one (21) day consideration period.
I understand that if I sign the General Release and Waiver, I can change my mind
and revoke it within seven (7) days after signing it by notifying the General
Counsel of Seritage in writing. I understand the General Release and Waiver will
not be effective until after the seven (7) day revocation period has expired.
I understand that the delivery of the consideration herein stated does not
constitute an admission of liability by Seritage and while Seritage is unaware
of any action(s) taken by me that would constitute Cause under the Agreement
that Seritage expressly denies any wrongdoing or liability.
 

                 
Date:
 
SAMPLE ONLY – DO NOT DATE
     
Signed by:
 
SAMPLE ONLY – DO NOT SIGN
                     
Witness by:
 
SAMPLE ONLY – DO NOT SIGN
                             
SERITAGE GROWTH PROPERTIES
                             
Signed by:
 
SAMPLE ONLY – DO NOT SIGN
                             
Witness by:
 
SAMPLE ONLY – DO NOT SIGN

 